NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



GARRY N. SAVAGE, SR., and                 )
GARRY N. SAVAGE, JR.,                     )
                                          )
             Appellants,                  )
                                          )
v.                                        )      Case No. 2D17-4923
                                          )
BETHINE FILION, individually, as sole     )
successor trustee of the Filion Family    )
Living Trust, dated 01/18/1992, and as    )
Beneficiary of her IRAs and those of      )
the late Richard Filion,                  )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 7, 2018.

Appeal from the Circuit Court for
Hillsborough County; Gregory P. Holder,
Judge.

Charles Fountain, West Palm Beach, for
Appellants.

Jeffrey P. Coleman of Coleman Law Firm,
Clearwater, for Appellee.


PER CURIAM.


             Affirmed.


SILBERMAN, VILLANTI, and BLACK, JJ., Concur.